
	
		I
		112th CONGRESS
		1st Session
		H. R. 2404
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 McGovern) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Torture Victims Relief Act of 1998 to
		  authorize appropriations to provide assistance for domestic and foreign
		  programs and centers for the treatment of victims of torture, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Torture Victims Relief Reauthorization
			 Act of 2011.
		2.Authorization of
			 appropriations for domestic treatment centers for victims of
			 tortureSection 5(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				the Department of Health and Human Services for fiscal years 2012 and 2013,
				there are authorized to be appropriated to carry out subsection (a) $25,000,000
				for each of the fiscal years 2012 and
				2013.
				.
		3.Authorization of
			 appropriations for foreign treatment centers for victims of
			 tortureSection 4(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				fiscal years 2012 and 2013 pursuant to chapter 1 of part I of the Foreign
				Assistance Act of 1961, there are authorized to be appropriated to the
				President to carry out section 130 of such Act $12,000,000 for each of the
				fiscal years 2012 and
				2013.
				.
		4.Specialized
			 training for Foreign Service officersSection 7 of the Torture Victims Relief Act
			 of 1998 (22 U.S.C. 2152 note) is amended—
			(1)in subsection (a),
			 in the matter preceding paragraph (1), by inserting through the Foreign
			 Service Institute after foreign service officers;
			 and
			(2)by adding at the
			 end the following new subsection:
				
					(c)ReportThe Secretary of State shall submit to the
				Committee on Foreign Affairs of the House of Representatives and the Committee
				on Foreign Relations of the Senate an annual report on the implementation of
				subsection (a) for the preceding year, including a description of training on
				victims of torture for foreign service officers and the number of foreign
				service officers
				trained.
					.
			5.Report on victims
			 of torture who enter the United StatesThe Secretary of State shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate an annual report on the percentage and
			 number of identified victims of torture who are approved to enter the United
			 States as refugees and their initial placement in the United States.
		6.Guidance and
			 support for indigenous foreign treatment centers and programs for victims of
			 torture
			(a)In
			 generalThe Administrator of
			 the United States Agency for International Development shall provide guidance
			 and support for indigenous foreign treatment centers and programs for victims
			 of torture in order to increase the capacity of such centers and programs and
			 to train other local health care providers, including hospitals, clinics and
			 other health treatment facilities.
			(b)Authorization of
			 appropriationsOf the amounts authorized to be appropriated for
			 fiscal years 2012 and 2013 to carry out section 130 of the Foreign Assistance
			 Act of 1961, there are authorized to be appropriated to the Administrator such
			 sums as may be necessary to carry out subsection (a) for each of the fiscal
			 years 2012 and 2013.
			
